NUMBER 13-07-00325-CV

COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG 



IN THE MATTER OF R. A. H., A JUVENILE


On appeal from the County Court at Law No.2 
of Victoria County, Texas.


MEMORANDUM OPINION
 
Before Justices Rodriguez, Garza, and Benavides

Memorandum Opinion Per Curiam

	Appellant, Robert Hess, perfected an appeal from an order entered by the County
Court at Law No. 2 of Victoria County, Texas, in cause number 1-4555.  After the record
was filed, appellant filed a motion to withdraw his notice of appeal and dismiss the appeal. 
	The Court, having considered the documents on file and appellant's motion to
dismiss the appeal, is of the opinion that the motion should be granted.  See Tex. R. App.
P. 42.1(a).  Appellant's motion to dismiss is granted, and the appeal is hereby DISMISSED. 
Having dismissed the appeal at appellant's request, no motion for rehearing will be
entertained, and our mandate will issue forthwith.
							PER CURIAM
Memorandum Opinion delivered and 
filed this the 20th day of November, 2007.